UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6104



THOMAS R. MORKE,

                                                Plaintiff - Appellant,

          versus


F. MERRITT, Investigator; DENNIS TRENT, Unit
Manager; SHIRLEY AVENT, Warden's Designee/
Agent; F. SHELBY SPENCE, Chief of Security;
DAVID A. GARRAGHTY, Chief Warden; RUFUS
FLEMING, Regional Director,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1572-AM)


Submitted:   August 31, 2001                 Decided:   October 9, 2001


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas R. Morke, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas R. Morke appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint, and

a subsequent order denying his Fed. R. Civ. P. 59(e) motion.    We

have reviewed the record and the district court’s opinion and

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Morke v. Merritt, No. CA-98-1572-

AM (E.D. Va. filed Sept. 7, 2000, entered Sept. 8, 2000; filed Nov.

27, 2000, entered Nov. 28, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2